SOMERVILLE, J.
Plaintiff sued to recover the purchase price of lumber sold and delivered to-defend*538ant. The defense was that plaintiff failed to deliver to defendant the greater part of the lumber stipulated for in the written contract mutually entered into, whereby defendant was compelled to go into the market and purchase such lumber at prices considerably in excess of the contract price, to his damage in a sum in excess of the amount sued for. The assignments of error are based on the action of the court in striking from the file defendant’s plea No. 7, and in giving several written charges at the instance of plaintiff.
On the former appeal of this case (Craig & Co. v. Pierson Lumber Co., 169 Ala. 548, 53 South. 803), the facts being substantially the same as here exhibited, it was ruled that the present charges A, B, C, and D (there numbered, respectively, 6, 14, 15, and 18) were properly given for plaintiff. We see no reason for a departure from the conclusions there reached. As there stated, if the charges were misleading as applied to the evidence appellant’s remedy was to ask for explanatory charges.
At plaintiff’s request in writing, the court gave to the jury charge K, viz.: “The measure of damages for breach of contract of sale is the difference in the market and contract price at the time of the breach of the contract, and not before the time of the breach.” The “breach of contract” referred to was evidently the. failure of the seller to deliver the goods at the time and place agreed upon. The general rule in such cases is that the purchaser’s damages are to be measured by the difference between the contract price and the market price at the time and place of delivery, with interest. — Bell v. Reynolds, 78 Ala. 511, 56 Am. Rep. 52. And so the court in effect charged the jury at the request of defendant. In 35 Cyc. 637, the rule is thus stated: “The market price should be taken as of the *539time of the breach of the contract, and not within a reasonable time thereafter, provided there is a market price at such time. * * * If the time of delivery has been extended, the market price will be taken as of the time to which the delivery was postponed, or, if postponed indefinitely, at a reasonable time after demanding performance.”
We think the charge embodied a correst abstract proposition of law; and although, unexplained and unqualified, it may have misled the jury in their application of it to defendant’s evidence and theory of the case, it cannot be treated as reversible error on that account, as has been repeatedly declared.
Defendant’s additional plea numbered 7 was filed after there had been a trial of the cause on its merits, on the general issue, and on other special pleas, followed by reversal and remandment in this court, and long-after the expiration of the time prescribed for pleading. It was, therefore, discretionary with the trial court to allow the plea to stand or to strike it from the file. This discretion should be liberally exercised for the promotion of right and justice, but the action of the trial court is not revisable on appeal.
Under repeated decisions of this court, the right of a defendant to plead to the merits at any time before a default is entered against him is firmly established.— Woolsey v. M. & C. R. R. Co., 28 Ala. 536; Rhodes v. McFarland, 43 Ala. 95; Wagnon v. Turner, 73 Ala. 197; Talladega Mer. Co. v. MdDonald, 97 Ala. 508, 512, 12 South. 34; Hudson v. Wood, 102 Ala. 631, 15 South. 356. It grew out of the construction given to sections 2258-2260, Code 1852, in connection with the ninth and tenth rules of practice (Id. pp. 714, 715), provisions which remain substantially unchanged in the present Code. — Section 5347, Code 1907; rules of practice 9 and *54010, p. 1519. The rule has sometimes been abrogated by special laws prescribing a stricter practice. — Hudson v. Wood, 102 Ala. 631, 15 South. 356.
These rules and these decisions manifestly relate to cases where there has been no appearance by the defendant, and advantage of such default has not been claimed by the plaintiff. Under the practice generally prevailing.in this state, a general appearance by the defendant without any plea precludes the entry of a judgment by default, and entitles the defendant as of course to the benefit of a plea of the general issue, in the face of which a judgment by nil dicit cannot be entered. — Wagnon v. Turner, 73 Ala. 197.
Where the defendant has once met the requirement of the statute by appearing and demurring, or pleading to the merits, “other pleadings may be filed in such time as the court may direct. — Code 1907, § 5347. It would seem that under this provision the failure of either party to file subsequent pleadings, in their due succession, within the time prescribed therefor, would render their later acceptance discretionary with the court, and that, if no time has been prescribed, such pleas may of right be filed at any time before judgment by nil dicit or entry upon the trial. This is in harmony with the ruling in U. S. Rolling Stock Co. v. Weir, 96 Ala. 396, 1 South. 436, where, after demurrer to complaint overruled, a plea to the merits, filed more than 30 days thereafter, was held to be in time, if before plaintiff’s motion for judgment by nil dicit. We think, however, that the opinion in that case misinterprets the cases of Woolsey v. M. & C. R. R. Co., 28 Ala. 536, and Reed Lumber Co. v. Lewis, 94 Ala. 627, 10 South. 333. In the latter case the ruling was that a special plea of coverture could not be filed after the time prescribed; *541but the report does not show -whether there was a previous appearance, or other pleas on file.
We have briefly reviewed the several decisions above cited, in order to more clearly show that they are not pertinent to the question here presented. That additional pleas cannot be filed after the period prescribed by law has expired, or after entry npon the trial, except at the discretion of the trial court, has been affirmed and fully settled by a long line of cases. — Jones v. Ritter’s Adm’r, 56 Ala. 270; Steele v. Tutwiler, 57 Ala. 113; Donald v. Nelson, 95 Ala. 111, 10 South. 317; Foster v. Bush, 104 Ala. 662, 16 South. 625; Walker v. English, 106 Ala. 369, 17 South. 715; Hightower v. Ogletree, 114 Ala. 94; 21 South. 934; Chandler v. Riddle, 119 Ala. 507, 24 South. 498; Lytle v. Bank of Dothan, 121 Ala. 215, 26 South. 6; Davis Wagon Co. v. Cannon, 129 Ala. 301, 29 South. 841; Leader v. Mattingly, 140 Ala. 444, 37 South. 270; Cahaba Co. v. Pratt, 146 Ala. 245, 40 South. 943.
Whatever inconsistencies may have been developed in the discussion and application of the principle stated in Woolsey v. M. & C. R. R. Co., 28 Ala. 536, the present case falls clearly within the rule of discretion just above stated.
We find no error in the record, and the judgment will be affirmed.
Affirmed.
■Dowdell, C. J., and McClellan and Sayre, JJ., concur.